SECOND AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT dated as of
May 4, 2004, between Wind River Insurance Company (Bermuda), Ltd., a Bermuda
corporation with its principal offices in Hamilton, Bermuda (the “Company”) and
Seth D. Freudberg, an individual residing at 738 Cherry Circle, Wynnewood, PA
19096 (the “Executive”).

WHEREAS, the Executive has been employed previously as the President and Chief
Executive Officer of United National Insurance Company (“UNIC”) under the terms
of the Amended and Restated Executive Employment Agreement between UNIC and the
Executive executed as of September 5, 2003 (the “Prior Agreement”);

WHEREAS, pursuant to an Assignment and Assumption Agreement dated as of the date
hereof (“the Assignment and Assumption Agreement”), UNIC has assigned its
rights, title and interest in the Prior Agreement to the Company and the Company
has assumed UNIC’s obligations thereunder; and

WHEREAS, the parties desire that the Executive be employed by the Company as
President and Chief Executive Officer and to amend and restate the Prior
Agreement as provided for herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

1. TERM OF EMPLOYMENT; RENEWAL. The Company agrees to continue to employ the
Executive and the Executive agrees to continue his employment with the Company
for the period commencing on May 4, 2004 (the “Effective Date”) and ending on
December 31, 2008 (such initial period, as extended below, shall be referred to
as the “Employment Term”). The term of this Agreement will automatically renew
at the expiration of the then current term for an additional one-year period
unless, at least ninety (90) days prior to the expiration date of the then
current term, either party shall give written notice of nonrenewal to the other,
in which event this Agreement shall terminate at the end of the term then in
effect. If the Company elects not to renew this Agreement at the expiration of
the initial term (the “Non-Renewal Date”), and if at such time (i) there is no
other event that would otherwise constitute “Cause” for the termination of the
Executive’s employment hereunder, (ii) the Executive continues to comply with
all his post-termination obligations, and (iii) executes a general release in
form satisfactory to the Company, the Company shall continue to pay to the
Executive his full Annual Direct Salary from the Non-Renewal Date in equal
monthly installments until the earlier of (i) the Executive secures full time
employment or (ii) six months from the Non-Renewal Date. Following the
Non-Renewal Date, the Executive shall notify the Company in writing upon his
commencement of any full time employment.

2. POSITION AND DUTIES. The Executive shall serve as the President and Chief
Executive Officer of the Company reporting to the Chief Executive Officer of
United National Group, Ltd. (“UNG”) and shall have responsibility for the
general management and operation of the Company, and shall have such other
powers and duties as may from time to time be prescribed by the CEO of UNG,
provided that such duties are consistent with the Executive’s position as
President and Chief Executive Officer of the Company. At the request of the CEO
of UNG, the Executive shall also serve, without additional compensation, as an
officer or director of any Affiliates of the Company that are involved in the
business of insurance, underwriting, reinsurance or other matters related to the
business operation of the Company. For purposes hereof, an “Affiliate” means any
company that is controlled by, under common control with, or that controls the
Company. The Executive’s services shall be performed at the Company’s principal
offices located in Bermuda or any other office which hereafter becomes the
headquarters of the Company or such other offices as the Company may designate,
subject to business travel as necessary from time to time (including regular
business trips to the U.S., as directed by the Company).

3. ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his full business
time, energies and talents to the business of the Company and such other
Affiliates as the Company may direct and shall comply with each of the Company’s
corporate governance and ethics guidelines, conflict of interests policies and
code of conduct applicable to all Company employees or senior executives as
adopted from time-to-time or such other policies and guidelines as may be
applicable to and of the Affiliates. The Executive first shall obtain the
consent of the Board of Directors of the Company (the “Board”) in writing before
engaging in any other business or commercial activities, duties or pursuits.
Notwithstanding the foregoing, nothing shall preclude the Executive from
(i) engaging in charitable activities and community affairs, and (ii) managing
his personal investments and affairs, provided such activities do not, in the
reasonable judgment of the Board, interfere with the proper performance of his
duties and responsibilities hereunder.

4. COMPENSATION.

(a) ANNUAL DIRECT SALARY. During the term of this Agreement, as compensation for
services rendered to Company under this Agreement, the Executive shall be
entitled to receive from the Company an annual direct salary of not less than
$415,000 per year commencing as of May 4, 2004 (the “Annual Direct Salary”). The
Annual Direct Salary shall be payable monthly (or otherwise) in accordance with
the Company’s payroll practices, prorated for any partial employment period,
subject to applicable taxes and withholding. The Annual Direct Salary shall be
reviewed by the Board in January of each year this Agreement is in effect and
may be adjusted in the discretion of the Board after taking into account the
prevailing market value of the position and the then current pay increase
practice of the Company. In no event shall the Annual Direct Salary be decreased
without the express written consent of the Executive.

(b) ANNUAL BONUS. During the term of this Agreement, the Executive may be
eligible for annual incentive awards under one or more programs adopted by the
Board of Directors of UNG (“UNG Board”) and established for each of the
Company’s fiscal years. Award opportunities and other terms and conditions of
these awards, if any, will be determined by the UNG Board based on the
achievement of goals and objectives established for each of the Company’s fiscal
years, and shall not be paid until completion of the Company’s financial
statements relating to the performance period at issue and satisfaction of any
other conditions adopted as part of such programs. Nothing herein shall prohibit
the Company from modifying or amending any such incentive awards plan from time
to time, or from terminating any such plan. The bonus program during the first
fiscal year for which the Executive is employed hereunder shall be determined by
the Company subject to approval by the UNG Board.

(c) EQUITY INCENTIVE AWARDS. During the Employment Term, the Executive may be
eligible to receive option awards in UNG as determined by the UNG Board in its
sole discretion. In addition to any exercise, vesting or other restrictions
imposed on such option awards by the UNG Board in its discretion, all such
option awards shall be subject to the forfeiture provisions of Annex A attached
hereto.

5. FRINGE BENEFITS, VACATION TIME, EXPENSES, AND

PERQUISITES.

(a) The Executive shall be entitled to participate in or receive benefits under
all corporate employment benefit plans including but not limited to any pension
plan, savings plan, medical or health-and-accident plan or arrangement generally
made available by the Company to its executives and key management employees as
a group, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.

(b) The Executive shall be entitled to four (4) weeks paid vacation in any
calendar year (prorated in any calendar year during which the Executive is
employed hereunder for less than the entire such year in accordance with the
number of days in such calendar year during which he is so employed). The
Executive shall also be entitled to the following Bermuda holidays: New Years
Day - Jan. 1 , Good Friday, Bermuda Day – May 24, Queen’s Birthday – 2nd Mon. in
June, Cup Match – last Thur., Fri. in July, Labor Day — 1st Mon. in Sept.,
Remembrance Day – Nov. 11, Christmas – Dec. 25, and Boxing Day – Dec. 26. The
Board may, in its sole discretion, elect to grant the Executive’s requests for
additional holidays recognized in the U.S., subject to such compensation
arrangements that the Board may in its sole discretion impose. The Executive may
also elect to forego observance of such Bermuda holidays and instead take U.S.
holidays, provided that in such case he provides the Board thirty days’ notice
in advance of such U.S. holidays.

(c) During the term of his employment hereunder, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by him (in
accordance with the policies and procedures established by the Company from time
to time) in performing services hereunder, provided that the Executive properly
accounts therefore in accordance with Company policy.

(d) During the term of his employment hereunder, the Company shall provide the
Executive with (i) a monthly housing allowance not to exceed $12,500 per month
and (ii) a monthly island transportation and travel allowance not to exceed
$1,000. The Executive shall be responsible for all taxes arising in connection
with such reimbursements (except with respect to the Company’s coverage of the
Bermuda payroll tax associated with the housing allowance). The Company shall
also provide the Executive with a one-time allowance to cover furniture shipping
costs and tariffs as such expenses may arise out of the Executive’s relocation
from the U.S. to Bermuda, with such allowance not to exceed $5,500 (subject to
any applicable taxes).

(e) So long as the Executive has fully complied with his duties and obligations
under this Agreement, the Company shall also provide for an airline ticket under
the Executive’s name, to the extent required by Bermuda law, to cover his
repatriation in connection with any termination of his employment by the Company
without cause prior to the expiration of the Employment Term or following his
service through to the expiration of the Employment Term.

(f) Except as otherwise specifically provided herein, nothing paid to the
Executive under any benefit plan or arrangement shall be deemed to be in lieu of
compensation to the Executive hereunder.

6. PROTECTION OF COMPANY INFORMATION. During the period of his employment, or at
any later time following the termination of his employment for any reason, the
Executive shall hold in a fiduciary capacity for the benefit of the Company and
its Affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company, or use for any purpose other than to perform his duties hereunder, any
“Confidential Information” of the Company or any of its Affiliates obtained by
him while in the employ of the Company. The Confidential Information protected
by this provision shall include all computer software and files, policy
expirations, telephone lists, customer lists, prospect lists, marketing
information, information regarding managing general agents, pricing policies,
contract forms, customer information, copyrights and patents, the identity of
Company and Affiliate employees, Company and Affiliate books, records, files,
financial information, business practices, policies and procedures, information
about all services and products of the Company and its Affiliates, names of
users or purchasers of the products or services of the Company or its
Affiliates, methods of promotion and sale and all information which constitutes
trade secrets under the law of any state in which the Company or any of its
Affiliates does business. No information shall be treated as Confidential
Information if it is generally available public knowledge at the time of
disclosure or use by the Executive, provided that information shall not be
deemed to be publicly available merely because it is embraced by general
disclosures or because individual features or combinations thereof are publicly
available. The Executive agrees that any breach of the restrictions set forth in
this Section will result in irreparable injury to the Company and/or its
Affiliates for which there is no adequate remedy at law and the Company and its
Affiliates shall, in addition to any other remedies available to them, be
entitled to injunctive relief and specific performance in order to enforce the
provisions hereof. Notwithstanding the foregoing provisions, if the Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or a subpoena or court order, the Executive shall promptly
notify the Company in writing of any such requirement so that the Company or the
appropriate affiliate may seek an appropriate protective order or other
appropriate remedy or waive compliance with the provisions hereof. The Executive
shall reasonably cooperate with the Company to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. All records, files,
memoranda, reports, customer lists, drawings, plans, documents and the like that
the Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or its
Affiliates, as applicable. The Executive shall execute and deliver the Company’s
standard “work for hire” agreement regarding ownership by the Company of all
rights in its confidential and business materials.

7. RESTRICTIVE COVENANTS.

(a) NONCOMPETITION AGREEMENT. The Executive acknowledges and agrees that the
insurance business and operations of the Company and its Affiliates are
international in scope, and that the Company and its Affiliates operate in
multiple locations and business segments in the course of conducting its
business. In consideration of this Agreement and the equity interests being made
available to the Executive hereunder, the Executive covenants and agrees that
during his employment with the Company and its Affiliates, and for a period of
eighteen (18) months following the termination of such employment for any reason
(whether termination occurs during, upon expiration of, or following the
original or the renewal term hereof), including without limitation as a result
of his discharge by the Company with or without Cause or the Executive’s
voluntary resignation, the Executive shall not directly or indirectly compete
with the business of the Company or its Affiliates by becoming a shareholder,
officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as less than a one percent (1%) shareholder of a publicly
traded company), in any “Competitive Business” (as defined below). “Competitive
Business” shall mean any person or entity (including any joint venture,
partnership, firm, corporation, or limited liability company) that engages in
(1) the specialty property and casualty insurance and reinsurance business,
including excess and surplus lines, non-admitted insurance lines, program-style
insurance lines and/or reinsurance, (2) the insurance agency or brokerage
business, (3) employs, contracts or consults with any managing general agent or
producer of the Company and (4) any other material business of the Company or
any of its Affiliates as of the date of termination of the Executive’s
employment. In the event that this paragraph 7 shall be determined by any court
of competent jurisdiction to be unenforceable in part by reason of its being too
great a period of time or covering too great a geographical area, it shall be in
full force and in effect as to that period of time or geographical area
determined to be reasonable by the court. Notwithstanding anything to the
contrary contained herein (A) other than in the case of a termination of the
Executive’s employment for Cause hereunder, upon termination of the Executive’s
employment by the Company without Cause or as a result of his disability, the
Executive may elect in writing to have the Company acquire his then outstanding
common stock and options in the Company at the lower of cost or fair market
value (as determined by the Board of the Company) and in connection therewith
execute a release, in form acceptable to the Company, which releases the Company
and its Affiliates (including FPC and its affiliates) from all obligations to
make payments under Section 9 of this Agreement, and upon compliance by the
Executive with the foregoing obligations, the Executive shall no longer be
subject to the restrictions set forth in subclauses (1) and (2) of this
Section 7(a), and (B) in the event of termination by the Company of the
Executive’s employment due to a disability, the Executive shall no longer be
subject to the restrictions in (1) and (2) of this Section 7(a) (but will no
longer qualify for payments pursuant to Section 9(a)).

(b) RETURN OF MATERIALS. Upon termination of employment with the Company, the
Executive shall promptly deliver to the Company all correspondence, manuals,
letters, notes, notebooks, computer disks, software, reports and any other
document or tangible items containing or constituting Confidential Information
about the business of the Company and/or its Affiliates.

(c) NONSOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the Executive’s
employment with the Company or any Affiliates be terminated for any reason
(whether such termination occurs during, upon expiration of, or following the
original or the renewal term hereof), including without limitation as a result
of his discharge by the Company with or without Cause or the Executive’s
voluntary resignation, for a period of eighteen (18) months following such
termination the Executive shall not: (i) contact, recruit, employ, entice,
induce or solicit, directly or indirectly, any employee, officer, director,
agent, consultant or independent contractor employed by or performing services
for the Company or any of its Affiliates to leave the employ of or terminate
services to the Company or such Affiliate, including without limitation working
with the Executive, with the entity with which the Executive has affiliated (as
an employee, consultant, officer, director, stockholder or otherwise), or with
any other entity; (ii) seek, either in his individual capacity or on behalf of
any other entity, whether directly or indirectly to solicit, communicate with or
contact or advise, or transact or otherwise engage in any insurance related
business with (x) any party who is or was a customer of the Company or any of
its Affiliates during the Executive’s employment by the Company or at any time
during the said eighteen (18) month period, or (y) any party who was identified
as a prospect of the Company or any of its Affiliates during the Executive’s
employment by the Company; or (iii) engage in or participate in any effort or
act to induce any customer (as defined in subsection 7(c)(ii)) of the Company or
any of its Affiliates to take any action which might be disadvantageous to the
Company or its Affiliates. The Executive agrees that any breach of the
restrictions set forth in Sections 6 and 7 will result in irreparable injury to
the Company for which it shall have no adequate remedy in law and the Company
shall, in addition to any other remedy available to it and in lieu of Section 15
hereof, be entitled to injunctive relief and specific performance in order to
enforce the provisions hereof. In addition to its other remedies, the Company
shall be entitled to reimbursement from the Executive and/or the Executive’s
employer of costs incurred in securing a qualified replacement as a result of
any breach by the Executive of this Section. For purposes of this Agreement,
“customer” shall include, without limitation, any policyholder, managing general
agent or reinsurer with whom the Company or its Affiliates has transacted
business.

(d) In the event the Executive breaches any of his covenants in this Section 7,
the Company and its Affiliates shall be released from their obligation to make
payments under Section 9 of this Agreement and (to the extent permitted by
applicable law) to provide benefits or make payments under all employee benefit
plans in which the Executive participates, and the Company shall be entitled to
reimbursement from the Executive of severance payments made to the Executive by
the Company following termination of employment with the Company. In addition,
in the event of a violation by the Executive of his covenants in this Section 7,
he shall be subject to the forfeiture provisions of Annex A with respect to his
equity holdings in the Company.

(e) The Executive acknowledges and agrees that the terms of this Section 7:
(i) are reasonable in light of all of the circumstances; (ii) are sufficiently
limited to protect the legitimate interests of the Company and its subsidiaries;
(iii) impose no undue hardship on the Executive; and (iv) are not injurious to
the public. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of this Section 7 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to comment any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages.

8. TERMINATION.

(a) The Executive’s employment hereunder shall terminate upon his death,
retirement, or the expiration of this Agreement. Upon the Executive’s death, any
sums then due him shall be paid to the executor, administrator or other personal
representative of the Executive’s estate.

(b) If the Executive becomes disabled (as certified by a licensed physician
selected by the Company) and is unable to perform or complete his duties under
this Agreement for a period of 180 consecutive days or 180 days within any
twelve-month period, the Company shall have the option to terminate this
Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.

(c) The Company may terminate the Executive’s employment hereunder for Cause.
For the purposes of this agreement, the Company shall have “Cause” to terminate
the Executive’s employment hereunder upon (i) the Executive substantially
failing to perform his duties hereunder after notice from the Company and
failure to cure such violation within 10 days of said notice (to the extent the
Board reasonably determines such failure to perform is curable and subject to
notice) or violating any material Company or Affiliate policies, including
without limitation the Company’s (or Affiliate’s) corporate governance and
ethics guidelines, conflicts of interests policies and code of conduct
applicable to all Company (or Affiliate) employees or senior executives,
(ii) the engaging by the Executive in any malfeasance, fraud, dishonesty or
gross misconduct adverse to the interests of the Company or its Affiliates,
(iii) the material violation by the Executive of any of the provisions of
Sections 3, 6 or 7 hereof or other provisions of this Agreement after notice
from Company and a failure to cure such violation within 10 days of said notice
(including a “Forfeiture Event” as provided for in Annex A hereto), (iv) a
breach by the Executive of any representation or warranty contained herein
(including a “Forfeiture Event” as provided for in Annex A hereto), (v) the
Board’s determination that the Executive has exhibited incompetence or gross
negligence in the performance of his duties hereunder, (vi) receipt of a final
written directive or order of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive
as President and Chief Executive Officer of the Company, or (vii) the Executive
being charged with a felony or other crime involving moral turpitude.

(d) The Company may choose to terminate the Executive’s employment at any time
without Cause or reason.

9. PAYMENTS UPON TERMINATION.

(a) If the Executive’s employment shall be terminated because of death,
disability, or for Cause, the Company shall pay the Executive (or his executor,
administrator or other personal representative, as applicable) his full Annual
Direct Salary through the date of termination of employment at the rate in
effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award); provided that in
the event of a termination by the Company because of disability and other than
in the case of employment in any Competitive Business the Company shall pay to
the Executive, as full and complete liquidated damages hereunder, an amount
equal to the Executive’s then monthly Annual Direct Salary multiplied by six
(6) months, with such amount payable in equal monthly installments and provided
further that the foregoing amounts shall be reduced by any disability payments
for which the Executive may otherwise be entitled. No payments or benefits shall
be provided hereunder in connection with the Executive’s disability (i) unless
and until the Company has first received a signed general release from the
Executive (or the Executive’s guardian or legal representative) in a form
acceptable to the Company releasing the Company and Affiliates and any other
parties identified by the Company and Affiliates therein, and (ii) to the extent
that the Executive has breached any of his post-termination obligations
hereunder.

(b) If the Executive’s employment is terminated by the Company without Cause
then the Company shall pay to the Executive, as full and complete liquidated
damages hereunder, an amount equal to the Executive’s then monthly Annual Direct
Salary multiplied by twenty-four (24) months, with such amount payable in equal
monthly installments; provided that the amount and term of such payments is
subject to adjustment upon the Executive’s acceptance of an equity compensation
package to be determined. The Company shall also maintain in full force and
effect, for the continued benefit of the Executive for the period in which the
Executive is receiving the foregoing payments, any medical or
health-and-accident plan or arrangement of the Company in which the Executive is
a participant at the time of such termination of employment; provided that the
Executive shall remain responsible for continuing to pay his share of the costs
of such coverage; provided further that the Company shall not be under any duty
to maintain such coverage if the Executive becomes eligible for coverage under
any other employer’s insurance and the Executive shall give the Company prompt
notice of when such eligibility occurs. The Company shall also reimburse the
Executive for the periodic rent arising under the lease of the Executive’s
Bermuda residence (the “Lease”), effective as of the month following the date on
which the Executive actually vacates such residence; provided that: (i) the
Company’s payment obligations with respect to the Lease shall not exceed the
monthly cap referenced in Section 5(d)(i) and in any event shall not exceed
three months’ rent in the aggregate, shall be reduced by any applicable sublease
payments, and shall, in any case, terminate upon any termination or modification
of the Lease or the last of the three monthly payments; and (ii) the Lease has
provisions acceptable to the Company that would permit subleasing for the
remaining term of the Lease. The Executive agrees to use his best efforts in
securing a lease that is acceptable in form to the Company and to assist the
Company should it elect to take an assignment of the lease. No payments or
benefits shall be provided hereunder (i) unless and until the Company has first
received a signed general release from the Executive in a form acceptable to the
Company releasing the Company and Affiliates and any other parties identified by
the Company and Affiliates therein, and (ii) to the extent that the Executive
has breached any of his post-termination obligations hereunder.

10. ORIGINAL REPRESENTATIONS AND WARRANTIES. In addition to any other
representation and warranties contained herein, the Executive represented and
warranted as of the effective date of the Prior Agreement that the
representations and warranties made by the Executive in the Acquisition
Documents (as defined below) do not contain any untrue statements of a material
fact or omit to state a material fact necessary to make the statements made, in
light of the circumstances under which such statements were made, not misleading
and such representations and warranties shall continue to survive
notwithstanding the termination of the Prior Agreement. The term “Acquisition
Documents” shall mean the Investment Agreement, dated as of May 1, 2003 among
U.N. Holdings LLC, Wind River Investment Corporation and Those Trusts Listed on
Schedule A (the “Investment Agreement”), the Stockholders Agreement, dated as of
May 1, 2003 among Wind River Investment Corporation and The Stockholders Listed
on the Signature Pages (the “Shareholders Agreement”), and all attachments,
exhibits and other documents appended thereto (including the “Disclosure Letter”
as defined in the Investment Agreement), as amended from time to time.

11. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
If to the Executive:
  Seth D. Freudberg

 
  738 Cherry Circle
 
  Wynnewood, PA 19096

If to the Company:
  Wind River Insurance Company

 
  Victoria Hall

 
  11 Victoria Street
 
  PO Box HM 1826

 
  Hamilton, Bermuda

 
  Attn: General Counsel

With a Copy To:
  Fox Paine & Company, LLC

 
  950 Tower Lane, Suite 1150
 
  Foster City, CA 94404

 
  Attn: Troy Thacker


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

12. SUCCESSORS. This Agreement shall be binding upon the Executive, his heirs,
executors or administrator, and the Company, and any successor to or assigns of
the Company. This Agreement is not assignable by the Executive. This Agreement
is assignable by the Company to a successor to or purchaser of the Company’s
business. The Executive consents to the assignment made in the Assignment and
Assumption Agreement.

13. ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement be
ruled unenforceable for any reasons, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.

14. AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the Executive lives, no person other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.

15. ARBITRATION. In the event that any disagreement or dispute whatsoever shall
arise between the Executive and the Company or its Affiliates concerning this
Agreement, such disagreement or dispute shall be submitted to the Judicial
Arbitration and Mediation Services, Inc (“JAMS”) for resolution in a
confidential private arbitration in accordance with the comprehensive rules and
procedures of JAMS, including the internal appeal process provided for in
Rule 34 of the JAMS rules with respect to any initial judgment rendered in an
arbitration. Any such arbitration proceeding shall take place in Philadelphia,
Pennsylvania before a single arbitrator (rather than a panel of arbitrators).
The parties agree that the arbitrator shall have no authority to award any
punitive or exemplary damages or “Additional Damages” (as defined below) and
(a) waive, to the full extent permitted by law, any right to recover such
damages in such arbitration and (b) the Executive irrevocably waives any right
to recover any payments or damages whatsoever from the Company in the event of
his termination without Cause (“Additional Damages”) other than those payments
provided for in Section 9(b) hereof. Each party shall each bear their respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees) and shall split the fee of the arbitrator. Judgment upon the final award
rendered by such arbitrator, after giving effect to the JAMS internal appeal
process, may be entered in any court having jurisdiction thereof. If JAMS is not
in business or is no longer providing arbitration services, then the American
Arbitration Association shall be substituted for JAMS for the purposes of the
foregoing provisions. Each party agrees that it shall maintain absolute
confidentiality in respect to any dispute between them.

16. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without reference to principles of conflicts
of laws.

17. ENTIRE AGREEMENT. This Agreement supersedes any and all prior agreements,
either oral or in writing, between the parties with respect to the employment of
the Executive by the Company, including the Prior Agreement, and this Agreement
contains all the covenants and agreements between the parties with respect to
the Executive’s employment.

18. ACKNOWLEDGEMENT. The Executive acknowledges that he has carefully read and
fully understands this Agreement and that the Company has provided him
sufficient time to discuss such Agreement with an attorney.

1

[signature page to follow][Amended and Restated Executive Employment Agreement
Signature
Page]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
ATTEST:
  Wind River Insurance Company (Bermuda), Ltd.
 
   
/s/ Karla Keen
  By: /s/ Michael Tait
 
   
 
   
WITNESS:
  Seth D. Freudberg

2

/s/ Janice Mills By: /s/ Seth D. FreudbergAnnex A

Option and Equity Forfeiture

Forfeiture of Options and Restricted, Common and Preferred Stock and Gains
Realized upon Prior Option Exercises or Sale of Stock. Unless otherwise
determined by the UNG Board, the Options granted under this Employment
Agreement, together with any future option grants made to the Executive or
options on the Class A Common Shares of UNG, and any restricted stock and common
or preferred stock, if any, held by the Executive, shall be subject to the
following additional forfeiture conditions to which the Executive, by accepting
such Options or equity interests, hereby agrees. In the event of (i) the
Executive’s breach or failure to comply with any of the terms or conditions of
Section 6 or Section 7 of this Employment Agreement or any breach of any of the
representations and warranties set forth therein (whether or not employed by the
Company at such breach or failure to comply) (a “Forfeiture Event”), and (ii) if
the Executive is employed by the Company at the time of a Forfeiture Event, his
termination of employment by the Company, all of the following will result:



  (i)   The unexercised portion of the Options (both unvested and vested, if
any) will immediately be forfeited and canceled without payment upon the
occurrence of the Forfeiture Event;



  (ii)   All equity, including restricted stock, common and/or preferred stock,
if any, held by the Executive will, upon the occurrence of the Forfeiture Event,
immediately be repurchased by UNG or its designee at the lower of fair market
value (as determined by the UNG Board) or the Executive’s original purchase
price (in each case reduced to reflect any outstanding liabilities of the
Executive to UNG or its Affiliates), with payment taking the form of a five year
note from UNG or its designee, accruing interest at the lowest then applicable
rate mandated by Federal law, with the principal and interest due on the fifth
anniversary of the date of purchase (or such later date as may be necessary to
permit UNG or its designee to comply with any applicable borrowing covenants
affecting its payment obligations.) The Executive promptly shall take all
appropriate and necessary action to facilitate the buy back of such equity,
including the prompt delivery to UNG (or its designee) of all stock certificates
or other documents that UNG may request; and



  (iii)   The Executive will be obligated to repay to UNG (or its designee), in
cash, within five (5) business days after demand is made therefore by UNG (or
its designee), the total amount of Award Gain (as defined herein) realized by
the Executive (I) upon each exercise of the Options that occurred on or after
(A) the date that is six (6) months prior to the Forfeiture Event, if the
Forfeiture Event occurred while the Executive was employed by the Company or a
subsidiary or affiliate, or (B) the date that is six (6) months prior to the
date that Executive’s employment by the Company or a subsidiary or affiliate
terminated, if the Forfeiture Event occurred after the Executive ceased to be so
employed, or (II) upon any sale, transfer or other disposition of the Class A
Common Shares of UNG. For purposes of this Annex A, the term “Award Gain” shall
mean (i) in respect of a given Options exercise, the product of (X) the Fair
Market Value per share of stock at the date of such exercise (without regard to
any subsequent change in the market price of such share of stock) minus the
exercise price times (Y) the number of shares as to which the Options were
exercised at that date, and (ii), in respect of any sale of stock, the value of
any cash or the Fair Market Value of stock or property paid or payable to the
Executive less any cash or the Fair Market Value of any stock or property (other
than stock or options which would have itself been forfeitable hereunder and
excluding any payment of tax withholding) paid by the Executive to UNG (or its
designee) as a condition or in connection with the acquisition of such stock or
amount otherwise included in subclause (i) above.

3